Citation Nr: 1204450	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 decision and notice of decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a November 2009 decision, the Board denied service connection for a psychiatric disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2010, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's November 2009 decision.  That same month, the Court issued an Order vacating the November 2009 Board decision.

In February 2011, in compliance with the Court's November 2009 decision, the Board remanded the issue currently on appeal to the RO for further development.  The record indicates that the RO complied with the Board's requests, including the provision of a VA psychiatric examination.  Therefore, the Board finds that the RO complied with the February 2011 Remand directives regarding the evaluation of the Veteran's claimed psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In January 2012, the Veteran's representative submitted additional evidence with a waiver of AOJ review.  The Veteran did not request a personal hearing before the Board.  The appeal is REMANDED to the RO.  


REMAND

The Board finds that additional development is required before the issue on appeal, specifically service connection for a psychiatric disorder, to include PTSD, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  

The Veteran essentially contends that he developed either PTSD or another psychiatric disorder during service.  Specifically, the Veteran contends that he developed a psychiatric disorder as a result of service in Vietnam.  

In a November 2009 decision, the Board denied the Veteran's appeal for service connection for PTSD, in large part, due to the lack of a diagnosis of PTSD based on a corroborated in-service stressor.  Service personnel records indicate that the Veteran's military occupational specialty (MOS) was that of a truck mechanic, a non-combat-related MOS, and it is not contended otherwise; however, the Veteran was exposed to weaponry fire while in Vietnam.  The Veteran's service personnel records state that the Veteran served in Vietnam with the 725 Maintenance Battalion, 3rd Brigade, 25th Infantry Division from September 1966 through August 1967.  Service records indicate that the Battalion's base at Cu Chi underwent assault by the enemy, sustaining 16 rounds of mortar fire in July 1967; therefore, the Veteran has a corroborated in-service stressor related to combat.  38 C.F.R. 
§ 3.304(f) (2011).  

VA treatment records dated March 2006 and September 2011 include diagnoses for PTSD.  Although the March 2006 VA treatment record contains a diagnosis of PTSD, the Board notes that the March 2006 VA examiner did not offer an opinion as to whether there was a nexus between the PTSD diagnosis and any stressor incident during service, to include the verified July 1967 mortar attacks.  

Subsequently, in the September 2011 VA treatment record, the Veteran reported that he began drinking heavily upon his return from Vietnam and quit about five years before the interview.  The Veteran stated that he had a history of depression since some point after his return from Vietnam.  The Veteran indicated that he was "scared more than anything" during his Vietnam service.  He indicated that he experienced anxiety in Vietnam and that this had continued in a variable fashion depending on where he was at the time.  He stated that he had recently stopped taking a psychiatric medication at the direction of his eye doctor.  Since that time, the Veteran stated that he had felt "different," "bad," and "kind of blah."  

During the September 2011 VA treatment, in describing his life before Vietnam, the Veteran stated that it was "just regular, I guess."  The Veteran stated that he was happy, drank some on the weekends and other times, experienced no troubles in school or with the law, and worked a little in high school.  The Veteran stated that he was based out of a camp near Cu Chi during service in Vietnam.  He recalled that a village on one side of the camp was peaceful, but that there was a village on the other side of the camp where there was mortar fire.  The Veteran stated that his base camp was hit by mortars "only two to three times" while he was stationed there.  He also indicated that there were some snipers and that there was a lot of sniping at a fire base he had to go to on some missions.  

In September 2011, the Veteran also indicated that they kept bodies in bags at a makeshift morgue near his tent.  In that morgue, a "bunch of dopers" were responsible for transferring the body bags from the trucks that brought them, before they could be shipped out via helicopter.  He recalled one in-service incident during which he observed the "dopers" throwing body parts into body bags "willy-nilly."  He indicated that he still kept thinking about this incident when he did not want to think about it at all.  He stated that he would wake up at night "and be seeing it, it's that one thing, I can't figure out why it's that one thing rather than the rest."  The Veteran indicated that his wife told him that he would cuss in his sleep.  

During the September 2011 VA treatment, the Veteran indicated that the sight of helicopters would trigger him, but did not indicate what he meant by "trigger."  The Veteran stated that loud noises got his "attention" and "just makes you jerk around."  The Veteran stated that he did not like Vietnamese people "for some reason."  He indicated that he could not "get cranked up about doing things like I used to."  As he was not interested in doing things together, the Veteran stated that his wife would get upset with him.  The Veteran reported that he became mad pretty easily when something happened that would irritate him.  He stated that he caught himself driving down the road while yelling and did not know whether he was crazy or not.  The Veteran stated that he got along fine with his daughter who lived locally.  The Veteran stated that he could fall asleep, but did not stay asleep.  He indicated that he could not remember any nightmares, but would awaken about Vietnam.  He stated that "it should have been gone a long time ago."  

The VA examiner in September 2011 diagnosed chronic PTSD, with "chronic problems of sleep and instrusive recollections of Vietnam, wakes and thinking of body parts/dead at night and it upsets him given [Vietnam] was so many years in the past."  The VA examiner stated that the Veteran had some behavioral manifestations of PTSD, but had been able to maintain his employment.  The VA examiner stated that they would have to consult the Veteran's doctor as the Veteran's daily mood had worsened since he stopped taking the psychiatric medication.  

The Board notes that the September 2011 VA examiner did not indicate that the Veteran's PTSD symptoms were related to his confirmed combat related stressor, specifically the mortar attacks.  Instead, in the September 2011 VA examiner's report, the VA examiner seemed to suggest that the Veteran's PTSD symptomatology involving sleeping difficulty was related to the incident during which the Veteran saw service members treating dead bodies disrespectfully.  The Board notes that the Veteran has reported in this and other psychiatric examination reports that the sight of fellow service members treating bodies with disrespect angered him greatly and that he believed that his claimed PTSD was related to this stressor.  

Yet, the record of evidence contains no evidence corroborating the Veteran's report of the desecration of dead bodies during service.  As this claimed stressor is not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of this particular stressor and his testimony must be corroborated by credible supporting evidence to allow for service connection for PTSD.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Moreover, this type of stressor is not capable of verification by VA, as anecdoctal experiences of this type cannot be verified independently.  See Cohen, 10 Vet. App. at 128, 134 ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  See also 38 C.F.R. § 3.159 (c)(2)(i).  Therefore, without corroborating evidence, the Board cannot accept the incident involving the desecration of dead bodies as a stressor that would allow for service connection for PTSD.  

Yet, in the September 2011 VA treatment record, the VA examiner also indicated that the Veteran had some behavioral manifestations of PTSD, such as startling at loud noises, isolation, and feelings of anger and rage.  The September 2011 VA examiner did not report what stressor event was related to these symptoms.  

As the Veteran has been diagnosed with PTSD since the most recent April 2011 VA psychiatric examination, and as the PTSD has not been noted to be related to a stressor related to combat or "fear of hostile military or terrorist activity," or a corroborated non-combat stressor, the Board finds that a remand for an additional VA psychiatric examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric (mental disorders) or PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list all current psychiatric disabilities and clearly address the following:

(i).  As to any current diagnosis of PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror; or a corroborated stressor not related to combat, or "fear of hostile military or terrorist activity; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

(ii).  As to any other psychiatric diagnosis other than PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  

In evaluating the Veteran's PTSD disorder, the VA examiner should note the Veteran's corroborated in-service stressor related to combat, specifically that the Veteran's battalion's base at Cu Chi underwent assault by the enemy, sustaining 16 rounds of mortar fire in July 1967.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

2.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


